Citation Nr: 1128355	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  10-49 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from adverse action in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, wherein the RO determined that the appellant's deceased husband did not have the requisite service for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.

On her December 2010 substantive appeal, submitted via VA Form 9, the appellant indicated that she wanted a Board hearing via video conference.  The appellant was scheduled for a video conference hearing in June 2011 and notice of the hearing was sent to her address of record; however, the appellant did not appear for the scheduled hearing and she has not provided good cause as to why a new hearing should be scheduled.  The Board, then, finds that all due process has been satisfied with respect to the appellant's right to a hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is the surviving spouse of an alleged veteran who died in January 1999.  

2.  The evidence does not show, nor does the appellant allege, that she has service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces.  


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the FEVC fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking a one-time payment from the Filipino Veterans Equity Compensation Fund based upon her deceased husband's (hereinafter "the decedent") service in the Philippine Commonwealth Army.  She has specifically asserted that, from December 1941 to January 1945, the decedent served as a recognized guerilla in the Commonwealth Army in support of the United States Armed Forces, Far East (USAFFE).  

Under the recently enacted American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  See Soria, 118 F. 3d at 749.

In this case, there is no evidence showing that the appellant had recognized service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  Instead, the appellant is seeking benefits under the Filipino Veterans Equity Compensation Fund based upon her deceased husband's reported service as a recognized guerilla in the USAFFE, with no indication that she is seeking benefits as a veteran in her own right.  

Indeed, in support of her claim, the appellant has submitted several documents that she believes show the decedent served as recognized guerilla in the Commonwealth Army in service of the USAFFFE.  These documents include a Certification from the General Headquarters of the Armed Forces of the Philippines, which states that, according to the records of the decedent, he began serving in the USAFFE in December 1941, a Certificate of Release from Active Duty (issued by the Philippine Army) showing that the decedent was an USAFFE personnel who enlisted in December 1941 and was discharged in April 1945, a letter from the decedent to the Philippine VA Office requesting the release of his old age pension and showing that he was inducted into the USAFFE in December 1941 and began service as a guerilla in September 1942, and a confidential document from the Headquarters of the Philippine National Defense Forces showing the unit to which the decedent was assigned in the Philippine Army.  

However, the American Recovery and Reinvestment Act does not permit recovery from the Filipino Veterans Equity Compensation Fund by surviving spouses.  Indeed, spouses are not included in the definition of "eligible persons".  Instead, the law provides that a surviving spouse can be paid benefits due and owing to a qualified person only if the Veteran had filed a claim following the enactment of the Act on February 17, 2009, but had died prior to the granting of the benefit.  

The evidence reflects that the decedent died in January 1999, years before the enactment of Public Law 111-5.  Therefore, he did not file a claim under the Act prior to his death and the appellant cannot collect benefits under the Filipino Veterans Equity Compensation Fund as a payee surviving spouse, as a matter of law.  

In evaluating this claim, however, the Board notes that, even if the decedent had a pending claim for benefits under the Filipino Veterans Equity Compensation Fund at the time of his death, the evidence of record, including the documents submitted by the appellant in support of her current claim, do not establish that he had the requisite service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States, to make him eligible for such benefit.  In fact, review of the record reveals that the decedent attempted to establish entitlement to VA benefits based upon his reported guerilla service prior to his death but his claims were denied by the RO because the service department reported that he did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  See VA Form 21-3101 received by VA in June 1998 and July 2004.  

Regardless, the appellant does not meet the basic eligibility requirements for a one-time payment from the Filipino Veterans Equity Compensation Fund, as the evidence does not reflect that she had service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  Accordingly, the Board finds that the law, and not the evidence, is dispositive in this case.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the appellant's claim must be denied based upon a lack of entitlement under the law.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).  

VA's duties to assist and notify have been considered in this case.  However, as the law, and not the facts, is dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Indeed, the enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

Because qualifying service and how it may be established are outlined in statutes and regulations, to which the Board is bound, and because service department certifications of service are binding on VA, the Board's review is limited to interpretation of the pertinent law and regulations.  In this case, the law is dispositive and basic legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is precluded as a matter of law.  
See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).




ORDER

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


